GARRECHT, Circuit Judge
(concurring in part and dissenting in part).
I concur with the majority opinion wherein it holds that the judgment in favor of the Government against three of the landowners for $650, being the amount deposited in court over and above the jury’s award, must be vacated. Los Angeles, etc., Ry. Co. v. Rumpp, 104 Cal. 20, 25, 37 P. 859. The District Court should be affirmed on all other points. The majority opinion labors to make out that the case of Shoemaker v. United States, 147 U.S. 282, 13 S.Ct. 361, 37 L.Ed. 170, relied upon by appellee, does not sustain the Government’s position. To avoid the force and effect of this case the main opinion asserts that the Act there involved definitely described the lands to be taken but that in the instant case the lands to be acquired were neither fixed nor defined.
The opinion in the Shoemaker case and the statute involved, 26 Stat. 492, c. 1001, clearly shows that the lands intended to be taken were not definitely fixed other than that the selection of the site for Rock Creek Park should be made within a certain area as located therein by a commission of engineers and citizens. It is doubtful if the lands there to be taken were as definitely ascertainable as in this case.
It is not correct to say that the lands to be acquired for this Central Valley Project were unknown on August 26, 1937, when the Act was passed. Before that date the site of the Shasta Dam had been selected. Its construction involved relocation of the line of the railroad, for which surveys had been made, and as early as March, 1936, the proposed right of way was relocated and staked out on the lands here in question. Indeed, in September, 1937, a surveyor employed by appellant made a map showing the lands here involved, and thereon he platted the relocated railroad line.
In like situations courts have generally held that the landowner is not entitled to claim an enhanced value attributable to the Government Project, and the case of Kerr v. South Park Commissioners, 117 U.S. 379, 384-387, 6 S.Ct. 801, 29 L.Ed. 924, cited in the main opinion, is an authority in point. See also Orgel, Valuation Under Eminent Domain, pp. 328-352; San Diego Land, etc., Co. v. Neale, 78 Cal. 63, 75, 20 P. 372, 3 L.R.A. 83. The majority opinion distinguishes the above case and the case of Shoemaker v. United States, supra, 147 U.S. 282, 13 S.Ct. 361, 37 L.Ed. 170, by indulging in refinements which find substance in placing undue emphasis on certain words while disregarding the purpose and effect of the decisions.
The rulings of the trial court and the instructions, repeated in various ways, held that appellant could not show or recover for any increased value of the property due to the Central Valley Project, that is, that any increase in the value of the property taken due to the Project after August 26, 1937, was to be excluded from the consideration of the jury. As the trial court remarked, “The Government must not be required to pay for something it has itself made”.
In my opinion these rulings and instructions are supported by the authorities and *82by sound reasoning as well. If the Government were required to compensate landowners for increase in values directly attributable to the Government Project, and which occurred after the Project has been finally authorized, a serious burden would be placed on the public.
Just compensation means the award of an amount which will be “just, not merely to the individual whose property is taken, but to the public which is to pay for it”. Searl v. School-District, 133 U.S. 553, 562, 10 S.Ct. 374, 377, 33 L.Ed. 740; Bauman v. Ross, 167 U.S. 548, 574, 17 S.Ct. 966, 42 L.Ed. 270.